Application for stay of execution of judgment of the Supreme Court of Alabama, case No. 1930866, entered on September 29, 1995, presented to Justice Kennedy, and by him referred to the Court, granted pending the timely filing and disposition by this Court of a petition for writ of certiorari. Should the petition for writ of certiorari be denied, this stay terminates automatically. In the event the petition for writ of certiorari is granted, this stay shall continue pending the issuance of the mandate of this Court.